DETAILED ACTION

Claim Rejections - 35 USC § 112
Due to the amendments made to the claims this rejection is overcome.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Dudar (U.S. Pub. No. 2019/0203630).
Regarding claim 1, Dudar discloses A hybrid vehicle (paragraph 25) comprising: 
a drive wheel (171); a planetary gear (paragraph 46 discloses a planetary gear); an engine (163), a first motor generator (paragraph 51 discloses a starter motor), and a second motor (52 is coupled through 172 and 54) generator mechanically coupled to the drive wheel; and a controller (14) that controls the engine, the first motor generator, and the second motor generator, the engine including an engine main body where combustion is performed, an intake air passage (42) and an exhaust passage (36) connected to the engine main body, a turbocharger (19, 114 and 116), a bypass passage (90) connected to the exhaust passage, a waste gate valve (91 paragraph 68) provided in the bypass passage, and a WGV actuator (92) that drives the waste gate valve, the turbocharger including a compressor (114) provided in the intake air passage, and a turbine (116) provided in the exhaust passage, the compressor and the turbine being rotated together (via 19), the bypass passage allowing exhaust to flow as bypassing the turbine, 
each of the engine and the first motor generator being mechanically coupled to the drive wheel with the planetary gear being interposed, the planetary gear and the second motor generator being configured such that motive power output from the planetary gear and motive power output from the second motor generator are transmitted to the drive wheel as being combined (paragraph 46 allows discloses such a configuration), wherein 
the controller makes WGV diagnosis for diagnosing whether the waste gate valve is normally controllable (paragraph 48 discusses a monitoring of the wastegate but the claimed requirements of this diagnosing are not disclosed in this paragraph) by 
issuing an instruction to the WGV actuator (paragraph 148 discloses that the wastegate is commanded during the operation of fig. 7) while the controller stops the combustion in the engine and controls the first motor generator and the second motor generator in coordination to perform motoring of the engine by the first motor generator and the second motor generator during traveling of the hybrid vehicle (fig. 7 shows the engine is rotating but is not combusting fuel since injection is off and that the vehicle speed is a non-zero), and
when an abnormal condition is determined by the WGB diagnosis during traveling of the hybrid vehicle, the controller records information indicating that the abnormal condition was determined by the WGV diagnosis (paragraph 48 can determine a stuck open wastegate and with how computers work anything it processes is recorded for some amount of time.).
Regarding claim 4 which depends from claim 1, Dudar discloses wherein the controller includes a processor and a storage in which a diagnosis program and priority for each type of diagnosis are stored, the processor makes a plurality of types of diagnosis in accordance with the priority by executing the diagnosis program, the plurality of types of diagnosis include the WGV diagnosis and MG diagnosis, the MG diagnosis being diagnosis as to whether the first motor generator and the second motor generator are normally controllable, and the WGV diagnosis is higher in priority than the MG diagnosis (There are no claimed steps for this diagnosis or what happens when priority is established and so these limitations are met by this reference which has a control unit employing sensors monitoring the operation of the system.).
Regarding claim 5 which depends from claim 4, Dudar discloses wherein when the controller makes the plurality of types of diagnosis and diagnoses the hybrid vehicle as being in an abnormal condition, the controller causes the storage to record a diagnostic trouble code representing a location of a failure and details of the failure, and when a function to diagnose a diagnosis item is normally performed, the controller causes the storage to record a readiness code corresponding to the diagnosis item, the readiness code representing whether or not a function to diagnose each diagnosis item is appropriately performed (storing codes inside of a processor is extra solution activity that is simply limitations to organizing thought.  Paragraph 43 discloses broadcasting vehicle diagnostic information which would include some type of code and information about the diagnostic).  
Regarding claim 7, Dudar discloses a method of diagnosing an abnormality condition of a hybrid vehicle, the hybrid vehicle including a drive wheel, an engine, a first motor generator, and a second motor generator mechanically coupled to the drive wheel, and a controller that controls the engine, the first motor generator, and the second motor generator, the engine including an engine main body where combustion is performed, an intake air passage and an exhaust passage connected to the engine main body, a turbocharger, a bypass passage connected to the exhaust passage, a waste gate valve provided in the bypass passage, and a WGV actuator that drives the waste gate valve, the turbocharger including a compressor provided in the intake air passage and a turbine provided in the exhaust passage, the compressor and the turbine being rotated together, the bypass passage allowing exhaust to flow as bypassing the turbine, each of the engine and the first motor generator being mechanically coupled to the drive wheel with a planetary gear being interposed, the planetary gear and the second motor generator being configured such that motive power output from the planetary gear and motive power output from the second motor generator are transmitted to the drive wheel as being combined, the method comprising: by the controller determining whether a prescribed execution condition is satisfied during traveling of the hybrid vehicle; when the execution condition is satisfied, making WGV diagnosis for diagnosing whether the waste gate valve is normally controllable by issuing an instruction to the WGV actuator while the combustion in the engine is stopped and the first motor generator and the second motor generator are controlled in coordination to perform motoring of the engine; and quitting the WGV diagnosis when a prescribed quitting condition is satisfied during the WGV diagnosis (The limitations of this claim have been addressed in claim 1 above.  It should be noted no steps of what is required by a diagnosis are claimed except that commands be send to the wastegate valve which is cited above in claim 1.  Fig. 3-6 of the reference all have quitting conditions which are shown in the figures.).
Regarding claim 8 which depends from claim 1, Dudar discloses wherein when no abnormal condition is determined by the WGV diagnosis, the controller determines whether or not the WGV diagnosis has been aborted, and when the WGV diagnosis has been quitted without being aborted, the controller records information indicating that WGV diagnosis was appropriately made (This is extra solution activity drawn to limitations on organizing thought).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (U.S. Pub. No. 2019/0203630) as applied to claim 1 above, and in view of Aed (U.S. Pat. No. 10,544,748).
Regarding claim 3 which depends from claim 1, Dudar discloses further comprising at least one of 
a boost pressure sensor (flow option addressed but 124 would also meet this limitation) that detects a boost pressure of the engine and an air flow meter (121) that detects a flow rate of intake air of the engine, 
Dudar does not disclose wherein in the WGV diagnosis, the controller diagnoses whether the waste gate valve has operated as instructed, based on a behavior of at least one of the boost pressure and the flow rate of the intake air at time of issuance of the instruction to the WGV actuator.
Aed, which deals in wastegate diagnostics, teaches wherein in the WGV diagnosis, the controller diagnoses whether the waste gate valve has operated as instructed, based on a behavior of at least one of the boost pressure and the flow rate of the intake air at time of issuance of the instruction to the WGV actuator (Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Dudar with the Wastegate diagnostic of Aed because wastegates degrade over time (col. 1, lines 25-30).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (U.S. Pub. No. 2019/0203630) as applied to claim 1 above, and in view of Moriguchi (U.S. Pat. No. 8,938,960).
Regarding claim 6 which depends from claim 1, Dudar does not disclose the particulars of the waste gate valve found in claim 6.
Moriguchi, which deals in waste gates, teaches wherein the WGV actuator includes a diaphragm, a negative pressure regulation valve, and a negative pressure pumpz the diaphragm is coupled to the waste gate valve and the waste gate valve is driven by a negative pressure introduced into the diaphragm, the negative pressure pump is connected to the diaphragm with the negative pressure regulation valve being interposed between the diaphragm and the negative pressure pump and the negative pressure pump generates the negative pressure, and the negative pressure regulation valve is configured to regulate magnitude of the negative pressure applied to the diaphragm (col. 5, lines 20-30 discloses these features).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Dudar with the waste gate valve of Moriguchi because this type of valve allows for good operation and a way to understand the operation status of the turbine (col. 3, lines 50-56).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (U.S. Pub. No. 2019/0203630) as applied to claim 1 above, and in view of Shukla (U.S. Pat. No. 9,114,804).
Regarding claim 9 which depends from claim 1, Dudar does not disclose the particulars of the planetary gear as claimed in claim 9.
Shukla, which deals in planetary gears, teaches wherein the planetary gear includes a sun gear coupled to the first motor generator, a ring gear coupled to the drive wheel, and a carrier coupled to the engine, and the planetary gear is configured to transmit torque output from the engine by dividing torque into torque to the sun gear and torque to the ring gear (col. 5, lines 14-23).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Dudar with the planetary gears of Shukla because this would inform them of what the planetary gear system of Dudar would require since Dudar was silent to the features and this would work with hybrid systems.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 requires a hybrid engine system that while traveling with the engine off will rotate the engine with one motor and monitor the torque requirements to maintain a constant speed to determine the operation of a waste gate valve.  This diagnostic is not found in the prior art.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Applicant argues on page 9 that the planetary gear is not interposed between the drive wheel and both the engine and motor.  Shown in fig. 1 is a transmission, 54, with the wheels one side and both the engine and motor on the other side.  Paragraph 46 discloses that the transmission has a planetary gear.  The starter motor being one that can move the engine and the engine being coupled to the wheel this shows mechanical connection.  As to the second motor and planetary gear motive power being combined when being delivered to the wheel it is understood that when the planetary gear is driving the wheels due to the second motor driving the planetary gear then the movement of the motor and planetary gear are being delivered to the wheels in a combined form.
Applicant argues on pages 9 and 10 that the reference does not disclose a wastegate diagnostic or that it is performed during movement of the hybrid vehicle.  The diagnostic is disclosed in that this system understands that the wastegate is “stuck open” due to the readings of the fuel efficiency gauge.  This fuel gauge is disclosed in paragraph 95 as being effected by wasting energy and not just direct combustion of gas.  As a result the operation of fig. 7 would effect the fuel gauge whose only disclosed function is wastegate function (paragraph 48).  This can be overcome by claiming that the diagnostic determines “normally controllable” to be more than just whether the valve is stuck.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747